
	
		I
		111th CONGRESS
		2d Session
		H. R. 5453
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Heller (for
			 himself, Mr. Calvert,
			 Mr. Lewis of California,
			 Mr. McCarthy of California,
			 Mr. McKeon,
			 Mr. Walden,
			 Mrs. Bono Mack,
			 Mr. Cantor,
			 Mr. Camp, Mr. Upton, Mr.
			 Boustany, Mr. Dent,
			 Mr. Thompson of Pennsylvania,
			 Mr. LaTourette,
			 Mr. Manzullo,
			 Mr. Aderholt,
			 Mr. Guthrie,
			 Mr. Boehner,
			 Mr. LoBiondo,
			 Mr. Rogers of Michigan,
			 Mr. Turner,
			 Mr. Paulsen,
			 Mrs. Miller of Michigan,
			 Mr. Gerlach,
			 Mr. Kirk, Mr. Smith of New Jersey,
			 Mr. Castle,
			 Mr. Fleming,
			 Mr. Rogers of Alabama,
			 Mr. Bonner,
			 Mr. Griffith,
			 Mr. Cassidy,
			 Mr. Bilirakis,
			 Mr. Pitts,
			 Mr. Reichert,
			 Mr. Buchanan,
			 Mr. Lance,
			 Mr. Conaway,
			 Mr. Crenshaw,
			 Mr. Wilson of South Carolina,
			 Mr. McCotter,
			 Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Ehlers,
			 Mr. Tiberi, and
			 Mr. Kline of Minnesota) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Energy and
			 Commerce, Appropriations,
			 Education and Labor,
			 Financial Services,
			 the Budget,
			 Small Business, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide a temporary extension of certain programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Against Indebting our
			 Descendants through Fully Offset Relief (PAID FOR) Temporary Extension Act of
			 2010.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking
			 June 2, 2010 each place it appears and inserting July 7,
			 2010;
					(B)in the heading for
			 subsection (b)(2), by striking june 2, 2010 and inserting
			 july 7,
			 2010; and
					(C)in subsection
			 (b)(3), by striking November 6, 2010 and inserting
			 December 11, 2010.
					(2)Section 2002(e) of
			 the Assistance for Unemployed Workers and Struggling Families Act, as contained
			 in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph
			 (1)(B), by striking June 2, 2010 and inserting July 7,
			 2010;
					(B)in the heading for
			 paragraph (2), by striking june 2, 2010 and inserting
			 july 7,
			 2010; and
					(C)in paragraph (3),
			 by striking December 7, 2010 and inserting January 11,
			 2011.
					(3)Section 2005 of
			 the Assistance for Unemployed Workers and Struggling Families Act, as contained
			 in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking
			 June 2, 2010 each place it appears and inserting July 7,
			 2010; and
					(B)in subsection (c),
			 by striking November 6, 2010 and inserting December 11,
			 2010.
					(4)Section 5 of the
			 Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking November 6, 2010 and inserting
			 December 11, 2010.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph
			 (D), by striking and at the end; and
				(2)by inserting after
			 subparagraph (E) the following:
					
						(F)the amendments
				made by section 2(a)(1) of the Protecting Against Indebting our Descendants
				through Fully Offset Relief (PAID FOR) Temporary Extension Act of 2010;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Continuing Extension Act of 2010 (Public Law
			 111–157).
			3.Extension and
			 improvement of premium assistance for COBRA benefits
			(a)Extension of
			 eligibility periodSubsection (a)(3)(A) of section 3001 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), as amended by section 3(a) of the Continuing Extension Act of 2010
			 (Public Law 111–157), is amended by striking May 31, 2010 and
			 inserting June 30, 2010.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the provisions of section 3001 of division B of the American
			 Recovery and Reinvestment Act of 2009.
			4.Increase in the
			 Medicare physician payment updateParagraph (10) of section 1848(d) of the
			 Social Security Act, as added by section 1011(a) of the Department of Defense
			 Appropriations Act, 2010 (Public Law 111–118) and as amended by section 5 of
			 the Temporary Extension Act of 2010 (Public Law 111–144) and section 4 of the
			 Continuing Extension Act of 2010 (Public Law 111–157), is amended—
			(1)in subparagraph
			 (A), by striking May 31, 2010 and inserting June 30,
			 2010; and
			(2)in subparagraph
			 (B), by striking June 1, 2010 and inserting July 1,
			 2010.
			5.Extension of use
			 of 2009 poverty guidelinesSection 1012 of the Department of Defense Appropriations Act, 2010 (Public Law
			 111–118), as amended by section 6 of the Continuing Extension Act of 2010
			 (Public Law 111–157), is amended by striking May 31, 2010 and
			 inserting June 30, 2010.
		6.Extension of
			 national flood insurance program
			(a)ExtensionSection
			 129 of the Continuing Appropriations Resolution, 2010 (Public Law 111–68), as
			 amended by section 7 of the Continuing Extension Act of 2010 (Public Law
			 111–157), is amended by striking by substituting and all that
			 follows through the period at the end and inserting by substituting June
			 30, 2010, for the date specified in each such section..
			(b)Effective
			 dateThe amendments made by subsection (a) shall be considered to
			 have taken effect on February 28, 2010.
			7.Extension of
			 small business loan guarantee program
			(a)AppropriationThere
			 is appropriated, out of any funds in the Treasury not otherwise appropriated,
			 $60,000,000, for an additional amount for Small Business
			 Administration—Business Loans Program Account, to remain available
			 until expended, for the cost of fee reductions and eliminations under section
			 501 of division A of the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5; 123 Stat. 151) and loan guarantees under section 502 of division A
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 152), as amended by this section: Provided, That such costs shall be as
			 defined in section 502 of the Congressional Budget Act of 1974.
			(b)Extension of
			 sunset dateSection 502(f) of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 153) is amended by
			 striking May 31, 2010 and inserting June 30,
			 2010.
			8.Use of stimulus
			 funds to offset spendingThe
			 unobligated balance of each amount appropriated or made available under the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) (other than
			 under title X of division A of such Act) is rescinded pro rata such that the
			 aggregate amount of such rescissions equals $13,000,000,000 in order to offset
			 the net increase in spending resulting from the provisions of, and amendments
			 made by, sections 2 through 7. The Director of the Office of Management and
			 Budget shall report to each congressional committee the amounts so rescinded
			 within the jurisdiction of such committee.
		9.Determination of
			 budgetary effects
			(a)In
			 generalThe budgetary effects of this Act, for the purpose of
			 complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by
			 reference to the latest statement titled Budgetary Effects of PAYGO
			 Legislation for this Act, submitted for printing in the Congressional
			 Record by the Chairman of the House Budget Committee, provided that such
			 statement has been submitted prior to the vote on passage.
			(b)Emergency
			 designation for congressional enforcementIn the House of
			 Representatives, this Act, with the exception of section 4, is designated as an
			 emergency for purposes of pay-as-you-go principles. In the Senate, this Act is
			 designated as an emergency requirement pursuant to section 403(a) of S. Con.
			 Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal
			 year 2010.
			(c)Emergency
			 designation for statutory paygoThis Act, with the exception of
			 section 4, is designated as an emergency requirement pursuant to section 4(g)
			 of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C.
			 933(g)).
			
